              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION


AUDREY TURNER, VICKY               CAUSE NO. CV-17-141-GF-BMM
BYRD, JENNIFER TANNER,
LINDA LARSEN, PAUL LEE,
BRANDI BRETH, KATE                          ORDER
HOULIHAN, BARB MOSER,
         Plaintiffs,

     v.

NORTHERN MONTANA
HOSPITAL, a Montana Nonprofit
Corporation, ST. PETER’S
HOSPITAL, a Montana Nonprofit
Corporation, BOZEMAN
DEACONESS HEALTH
SERVICES, a Montana Nonprofit
Corporation, RCHP
BILLINGS—MISSOULA LLC, a
Delaware Limited Liability
Company, CMC MISSOULA INC.,
a Montana Nonprofit Corporation,
and BILLINGS CLINIC, a Montana
Nonprofit Corporation,
             Defendants.
      Plaintiffs have filed an unopposed motion to file a combined reply brief

containing a combined limit of 6,500 words (Doc. 166). The Court having

considered Plaintiffs’ motion and good cause appearing therefrom,

      IT IS HEREBY ORDERED that Plaintiffs’ unopposed motion is

GRANTED.


      DATED this 18th day of July 2019.

                                         DRAFT




                                         2
